Title: To Thomas Jefferson from Joseph Priestley, 8 May 1800
From: Priestley, Joseph
To: Jefferson, Thomas



Dear Sir
Northumberland May 8. 1800

I inclose my Thoughts on the subject you did me the honour to propose to me. Your own better judgment will decide concerning their value, or their fitness for the circumstances of your College. This may require a very different distribution of the business from that which I here recommend.
I thank you for your care to transmit a copy of my work to Bp Madison. He, as well as many others, speaks of the increasing spread of republican principles in this country. I wish I could see the effects of it. But I fear we flatter ourselves, and if I be rightly informed, my poor Letters have done more harm than good. I can only say that I am a sincere well wisher to the country, and the purity and stability of its constitution.
yours sincerely,

J. Priestley

 